DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/10/2019.
Claims 1-18 are currently pending and have been examined.
International Priority 
	The ADS filed 5/10/2019 properly claims priority to JP 2018105204 (filed 5/31/2018).  This reference supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 5/31/2018.
Information Disclosure Statement
	The reference disclosed in the IDS filed on 5/10/2019 has been considered.
Claim Interpretation
Claims 1, 17, and 18 contain variations of the following language:  “a communication device able to receive first information sent through a first terminal owned by an owner…”  In view of at least Paragraph 0029 of the specification, the term “an owner” is interpreted as “an owner of at least one of the plurality of parking spaces.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device configured to…” of Claims 1 and 17; and
“a communication device able to receive…” of Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraphs 0029-0033.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17, and 18 each include variations of the following limitation:  “wherein the control device is configured to calculate for each of the plurality of parking spaces an individual probability of vacancy which is a probability of the parking space not being utilized by its owner for a predetermined time slot based on the first information.”  The description of this step in the original disclosure is insufficient for a person of ordinary skill at the time of filing to reasonably conclude that the inventor had possession of this step at the time of filing.  Particularly, the original disclosure does not sufficiently describe, via prose, formulae, or otherwise, how the various factors discussed in relation to this calculation are utilized to result in a probability (a percentage, as discussed in the specification).  The most detailed discussion of this step is found in Paragraphs 0061-0068 of the specification, which vaguely discusses various factors which may be considered in this calculation but does not describe how to utilize these factors in order to result in the claimed probability.  At best, these paragraphs disclose various factors and scenarios in which a return time of the owner’s vehicle to the owner’s parking space may be estimated, but does not disclose how this estimated return time may translate into a probability.  Claims 2-16 are rejected due to their dependence upon Claim 1.
Claims 1, 17, and 18 each include variations of the following limitation:  calculate for each of the persons looking for parking an individual probability of usage which is a probability of the person looking for parking using the group of private parking spaces for the predetermined time slot based on the second information.”  The description of this step in the original disclosure is insufficient for a person of ordinary skill at the time of filing to reasonably conclude that the inventor had possession of this step at the time of filing.  Particularly, the original disclosure does not sufficiently describe, via prose, formulae, or otherwise, how the various factors discussed in relation to this calculation are utilized to result in a probability (a percentage, as discussed in the specification).  The most detailed discussion of this step is found in Paragraphs 0069-0077 of the specification, which vaguely discusses various factors which may be considered in this calculation but does not describe how to utilize these factors in order to result in the claimed probability.  For example, in Paragraphs 0075-0076, exemplary scenarios in which the individual probability of usage at a particular time slot would be lowered are discussed, but not how that individual probability is obtained.  Claims 2-16 are rejected due to their dependence upon Claim 1.  
Claims 1, 17, and 18 each include variations of the following limitations:  “calculate a total probability of vacancy which is a probability of "n" or more parking spaces not being used by their owners for the predetermined time slot based on the individual probabilities of vacancy” and “calculate a total probability of usage which is a probability of "n" or more persons looking for parking using the group of private parking spaces for the predetermined time slot based on the individual probabilities of usage.”  The description of this step in the original disclosure is insufficient for a person of ordinary skill at the time of filing to reasonably Claims 2-16 are rejected due to their dependence upon Claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 each include the following language:  “for renting out a group of private parking spaces having a plurality of parking spaces within a predetermined range and with different owners to a person looking for parking.”  It is unclear as drafted what the plurality of parking spaces are to be within a predetermined range of.  In light of at least Paragraph 0027 of the specification, this language is interpreted to indicate a plurality of parking spaces, each within a predetermined range of a predetermined position.  Claims 2-16 are rejected due to their dependence upon Claim 1.  
Claims 1, 17, and 18 contain the following language:  “which is a probability of the parking space not being utilized by its owner…” In this language, “the parking space” lacks antecedent basis as no singular parking space is previously defined in the respective claims.  For the purposes of this examination, “the parking space” will be interpreted as “a parking space of the plurality of parking spaces.”  Claims 2-16 are rejected due to their dependence upon Claim 1.  
In Claims 1, 17, and 18, the term “the number of persons looking for parking” lacks antecedent basis, as this number is not previously defined in the respective claims.  For the purposes of this examination, “the number of persons looking for parking” will be interpreted as “a number of persons looking for parking.”  Claims 2-16 are rejected due to their dependence upon Claim 1.  
	Claim 4 contains the following language:  “after a vehicle of a person looking for parking allowed to reserve the group of private parking spaces arrives in the vicinity of the group of private parking spaces…”  Firstly, the term “the vicinity” lacks antecedent basis.  Secondly, a “vicinity” is a subjective term, and as such this limitation does not have a definitive scope.  In light of at least Paragraph 0095 of the specification, this language is interpreted as indicating when the distance from a vehicle of a person looking for parking to the group of private parking spaces becomes equal to or less than a predetermined distance.
	Claim 5 contains the following language:  “when a vehicle of a person looking for parking allowed to reserve the group of private parking spaces arrives in the vicinity of the group of private parking spaces…”  This language is indefinite for the same reasons as the similarly drafted language of Claim 4 above, and is interpreted in the same way.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 17, and 18, the limitations of a parking space rent-out apparatus for renting out a group of private parking spaces having a plurality of parking spaces within a predetermined range and with different owners to a person looking for parking; a communication device able to receive first information sent through a first terminal owned by an owner and second information sent through a second terminal owned by the person looking for parking; wherein the control device is configured to calculate for each of the plurality of parking spaces an individual probability of vacancy which is a probability of the parking space not being utilized by its owner for a predetermined time slot based on the first information; calculate for each of the persons looking for parking an individual probability of usage which is a probability of the person looking for parking using the group of private parking spaces for the predetermined time slot based on the second information; calculate a total probability of vacancy which is a probability of "n" or more parking spaces not being used by their owners for the predetermined time slot based on the individual probabilities of vacancy; calculate a total probability of usage which is a probability of "n" or more persons looking for parking using the group of private parking spaces for the predetermined time slot based on the individual probabilities of usage; and accept a reservation of the group of private parking spaces for the 
Additionally, the limitations of wherein the control device is configured to calculate for each of the plurality of parking spaces an individual probability of vacancy which is a probability of the parking space not being utilized by its owner for a predetermined time slot based on the first information; calculate for each of the persons looking for parking an individual probability of usage which is a probability of the person looking for parking using the group of private parking spaces for the predetermined time slot based on the second information; calculate a total probability of vacancy which is a probability of "n" or more parking spaces not being used by their owners for the predetermined time slot based on the individual probabilities of vacancy; and calculate a total probability of usage which is a probability of "n" or more persons looking for parking using the group of private parking spaces for the predetermined time slot based on the individual probabilities of usage, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, the underlying activity described in these limitations recite evaluations, judgments, and opinions.  
Additionally, the limitation of accept a reservation of the group of private parking spaces for the predetermined time slot from a person looking for parking only if the total probability of vacancy minus the total probability of usage is equal to or more than a reference value, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical 
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a parking space rent-out apparatus, a server, a communication device, a control device, a first terminal, a second terminal, and a value of "n" includes a natural number of the number of persons looking for parking or less.  A parking space rent-out apparatus, a server, a communication device, a control device, a first terminal, and a second terminal amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A value of "n" includes a natural number of the number of persons looking for parking or less amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-16, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the value of "n" is set to the number of persons looking for parking (narrowing the field of use), which does not integrate the claim into a practical application.  
Claim 3 discloses the value of "n" is set to all natural numbers of the number of persons looking for parking or less (narrowing the field of use), the control device is configured to calculate for each of the values of "n" the total probability of vacancy and the total probability of usage (an abstract idea in the form of a certain method of organizing human activity and a mental process), and accept a reservation for the group of private parking spaces for the predetermined time slot from a person looking for parking only if the total probability of vacancy minus the total probability of usage is equal to or more 
Claim 4 discloses wherein after a vehicle of a person looking for parking allowed to reserve the group of private parking spaces arrives in the vicinity of the group of private parking spaces, the control device is configured to notify the person looking for parking about one available parking space in the group of private parking spaces through the second terminal (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses wherein if the group of private parking spaces is not available when a vehicle of a person looking for parking allowed to reserve the group of private parking spaces arrives in the vicinity of the group of private parking spaces, the control device is configured to guide the vehicle of the person looking for parking to a parking space other than the group of private parking spaces through the second terminal (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 6 discloses wherein if an owner's parking space is being utilized by a person looking for parking when a vehicle of the owner returns to the owner's parking space, the control device is configured to guide the vehicle of the owner to a parking space other than the owner's parking space through the first terminal (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claims 7-16 disclose that the first or second information include various specific types of information (merely narrowing the field of use), which does not integrate the claims into a practical application.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20120092190 – “Computer-Implemented System and Method for Managing Motor Vehicle Parking Reservations,” Stefik et al, describing a system for the reservation of privately owned parking spaces for a time period, in part based on the schedule of the parking space’s owner
PGPub 20190139410 – “System and Method for Determining Parking Availability,” Guseynov et al, describing a system for finding parking, utilizing individual and total probabilities that candidate parking spaces will be available, as well as probabilities for each searching user to utilize an available parking space based in part on the position and destination of the searching user
PGPub 20190376810 – “Methods and Systems for Generating Route Information in Map Application Executed by Electronic Device,” Prokhorenkov et al, describing a system for finding available parking spaces along a route based on individual and total probabilities that parking spaces will be available
Chen – Analysis, Design, and Simulation of Advanced Parking Management Systems (ProQuest Dissertations and Theses, 2017), describing various exemplary systems for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628